DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated December 1, 2021.

The objection to each of claim 6 and claim 8 is overcome as claims 6 and 8 have been amended to correct the informality.

As for Applicant’s argument regarding the amendments to independent claims 1 and 20 overcoming the art: “However, Johansson does not disclose that the second display 12B includes a curved edge, and a bezel area of the first display 12A is hidden behind the curved edge of the second display 12B.” (Remarks, page 6); a secondary reference is being used in this Office Action in order to teach the newly added limitations.

Accordingly, the similarly amended independent claims 1 and 20 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2012/0200495 A1) in view of Shim (US 2017/0205923 A1).

Instant Claim 1: An anamorphic display device  (“The electronic device 10 (fig 1) is configured to provide improved auto-stereoscopic image display and interaction.” (Johansson, paragraph 63)  The electronic device 10 of Johansson corresponds to the anamorphic display device of the claim.  The auto-stereoscopic images provided by Johansson are anamorphic.)

comprising: a secondary display configured to be detachably coupled to a computing device including a primary display;  (“In some embodiments, the camera module 11 (fig 1) and/or the displays 12a and 12b are separate or separable from the 

and a non-transitory device operatively coupled to the primary and secondary displays and having instructions thereon that are configured, when executed, to render an anamorphic image on at least one of the primary and secondary displays so as to create, in combination, a three-dimensional effect from a point of view facing the primary and secondary displays,  (“According to a second aspect of the invention there is provided an apparatus comprising at least one processor and at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: detecting the position and orientation of a user viewpoint with respect to an auto-stereoscopic display; determining a surface viewable from the user viewpoint of at least one three dimensional object; and generating a left and right eye image for display on the auto-stereoscopic display dependent on the surface viewable from the user viewpoint.” (Johansson, paragraph 21)  The processor and computer program code of Johansson correspond to the non-transitory device and instructions of the claim, respectively.)

Johansson does not teach the following limitations of this claim:

 wherein the secondary display includes a curved edge, and a bezel area of the primary display is hidden behind the curved edge of the secondary display.

In the same field of endeavor, however, Shim does disclose a multi display electronic device wherein the bezel of the first display is hidden by the curved edge of the second display.

 wherein the secondary display includes a curved edge, and a bezel area of the primary display is hidden behind the curved edge of the secondary display.  (“The controller may display a graphic object 2120 (fig 21) for hiding the display bezel through displays (e.g., first and second curved displays or a second region of a flexible display) that are disposed on the side surfaces of the electronic device 2100.” (Shim, paragraph 336))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the computing device and displays as taught by Johansson; with the multi display electronic device as taught by Shim, wherein the bezel of the first display is hidden by the curved edge of the second display.  Such a combination involves incorporating a known feature (curved display) into a known dual-display device in order to yield the predictable results of being able to hide the bezel of one display and thus provide a more seamless experience across the two displays.


Instant Clam 2: The anamorphic display device of claim 1, wherein the secondary display is a touch screen.  (“The user interface 14 (fig 1) may in some embodiments be implemented as, for example, a keypad, a user operated button, switches, or by a `touchscreen` interface implemented on one or both of the displays 12a and 12b.” (Johansson, paragraph 72))


Instant Claim 3: The anamorphic display device of claim 1, wherein the non-transitory device is configured to render images on the primary and secondary displays that overlap with each other.  (Referring to fig 5A of Johansson, the image projected from display 12b overlaps the image on display 12a.)


Instant Claim 4: The anamorphic display device of claim 1, wherein the primary and secondary displays are hingedly coupled.  (“In such folding configuration embodiments as shown in FIG. 2, the apparatus comprises a first case part 203 and a second case part 201, both of which are connected together by a hinge 205.” (Johansson, paragraph 74))


Instant Claim 7: The anamorphic display device of claim 1, wherein the anamorphic display device includes at least one point-of-view sensor sensing the point of view,  (“An apparatus comprising a sensor configured to detect the position and orientation of a user viewpoint with respect to an auto-stereoscopic display;” (Johansson, abstract))

and wherein the non-transitory device is configured to render the anamorphic image in dependence upon the point of view sensed.  (“a processor configured to determine a surface viewable from the user viewpoint of at least one three dimensional object; and an image generator configured to generate a left and right eye image for display on the auto-stereoscopic display dependent on the surface viewable from the user viewpoint.” (Johansson, abstract))


Instant Claim 8: The anamorphic display device of claim 7, wherein the point-of-view sensor includes a camera.  (“The sensor may comprise a camera configured to capture at least one image of the user and a face recognizer configured to determine the position and orientation of the user eyes with respect to the auto-stereoscopic display.” (Johansson, paragraph 34))


Instant Claim 9: The anamorphic display device of claim 1, wherein the primary and secondary displays define substantially congruent display shapes.  (Referring to fig 5A of Johansson, display 12 and display 12b are identical in shape.)


Instant Claim 10: The anamorphic display device of claim 1, wherein the secondary display is configured to be adjoined to the primary display when the secondary display is coupled to the computing device.  (Referring to fig 5A of Johansson, display 12a and display 12b are adjoined.)


Instant Claim 11: The anamorphic display device of claim 1 comprising at least one compartment for housing the computing device.  (Referring to fig 2 of Johansson, housing surrounds display 12a and display 12b.)


Instant Claim 12: The anamorphic display device of claim 1, wherein the primary and secondary displays are operably coupled via a wired or wireless connection selected from the group consisting of a WiFi connection, a Bluetooth connection, a USB connection, an HDMI connection, a DVI connection, and a FireWire connection.  (“The electronic device 10 (fig 1) is in some embodiments a mobile terminal, mobile phone or user equipment for operation in a wireless communication system.” (Johansson, paragraph 64)  The wireless communication system of Johansson refers to a WiFi connection.)


Instant Claim 13: The anamorphic display device of claim 1, wherein the computing device is selected from the group consisting of a smart phone, a tablet, and a portable gaming console.  (“It shall be appreciated that the term user equipment is intended to cover any suitable type of wireless user equipment, such as mobile telephones, portable data processing devices or portable web browsers.” (Johansson, paragraph 148)  The portable web browser of Johansson corresponds to the tablet of the claim.)


Instant Claim 14: The anamorphic display device of claim 1, wherein the instructions are further configured, when executed, to convert an undeformed image into the anamorphic image.  (“The implemented program codes 17 (fig 1) in some embodiments further comprise additional code for further processing of images.” (Johansson, paragraph 66)  The images being processed by Johansson prior to the final product correspond to the undeformed image of the claim.)


Instant Claim 15: The anamorphic display device of claim 1, wherein the instructions are further configured, when executed, to generate a non-rectangular virtual frame and to render the anamorphic image within the non-rectangular virtual frame.  (Referring to fig 5A of Johansson, the three dimensional image is non-rectangular.)


Instant Claim 16: The anamorphic display device of claim 1, wherein the instructions are further configured, when executed, to render a gaming interactive event on the primary display.  (“It shall be appreciated that the term user equipment is intended to cover any suitable type of wireless user equipment, such as mobile telephones, portable data processing devices or portable web browsers.” (Johansson, paragraph 148)  Portable web browsers may engage in gaming events.)


Instant Claim 17: The anamorphic display device of claim 16, wherein the gaming interactive event causes a user of the computing device to act or react.  (Interactive video games cause the user playing the video game to react.)


Instant Claim 18: The anamorphic display device of claim 1, wherein the instructions are further configured, when executed, to render a gaming non-interactive event on the secondary display.  (“It shall be appreciated that the term user equipment is intended to cover any suitable type of wireless user equipment, such as mobile telephones, portable data processing devices or portable web browsers.” (Johansson, paragraph 148)  Portable web browsers may display a video about a video game.)


Instant Claim 19: The anamorphic display device of claim 18, wherein the gaming non-interactive event includes a peripheral display element.  (Any element displayed in a video about a video game may correspond to the peripheral display element of the claim.)


Instant Claim 20: A method for displaying an anamorphic image,  (“The electronic device 10 (fig 1) is configured to provide improved auto-stereoscopic image display and interaction.” (Johansson, paragraph 63)  The auto-stereoscopic images provided by Johansson are anamorphic.)

the method comprising: generating, via a processor, a non-rectangular virtual frame; rendering, via the processor, an anamorphic image within the non-rectangular virtual frame;  (“a processor configured to determine a surface viewable from the user viewpoint of at least one three dimensional object; and an image generator configured to generate a left and right eye image for display on the auto-stereoscopic display dependent on the surface viewable from the user viewpoint.” (Johansson, abstract)  Referring to fig 5A of Johansson, the three dimensional image is non-rectangular.)

and causing, via the processor, an anamorphic display device comprising primary and secondary displays to display the anamorphic image, so as to create, in combination, a three-dimensional effect from a point of view facing the primary and secondary displays.  (“In some embodiments, the camera module 11 (fig 1) 

	The remainder of claim 20 is substantially identical to claim 1, and thus, is rejected under similar rationale.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson, in view of Shim, and further in view of Kim (US 2015/0145969 A1).

Instant Claim 5: The anamorphic display device of claim 1, wherein the secondary display is movably coupled to the primary display to adjust an angle therebetween,  (“Although the following embodiments are described with respect to a folding hinge configuration joining the first case part 203 (fig 2) and the second case part 201 some other embodiments of the application may implement a sliding connection whereby the first case part 203 slides over the second case part 201,” (Johansson, paragraph 75))

Johansson does not teach the following limitations of this claim:

wherein the anamorphic display device includes at least one angle sensor sensing the angle, and wherein the non-transitory device is configured to render the anamorphic image in dependence upon the angle sensed.

In the same field of endeavor, however, Kim does disclose a folding dual screen display apparatus including an angle sensor.

wherein the anamorphic display device includes at least one angle sensor sensing the angle,  (“The sensor 130 (fig 3A) senses angles formed by the main panel 110 and the sub panel 120.” (Kim, paragraph 58))

and wherein the non-transitory device is configured to render the anamorphic image in dependence upon the angle sensed.  (“The controller 140 (fig 2) may adjust the video displayed on the main panel 110 based on the sensed angles by the sensor 130.” (Kim, paragraph 62))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the computing device and displays as taught by Johansson; with the dual screen display apparatus as taught by Kim, wherein an angle sensor detects the angle between the two displays.  Such a combination involves incorporating a known feature (angle sensor) into a known device in order to yield the predictable results of being able to optimize the images being displayed on the two screens based on the distance between the two screens.


Instant Claim 6: The anamorphic display device of claim 5, wherein the angle sensor includes an accelerometer.  (“For example, the sensor 130 (fig 3A) may be implemented to include a geomagnetic sensor or an acceleration sensor.” (Kim, paragraph 61))



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 5712723017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.